Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-21 are the claims hereby under examination.
Information Disclosure Statement
The information disclosure statement has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claims 1, 8, and 15:
The generic placeholder “a blood sampling portion” with the transitional phrase “to” modified by the functional language “sample blood from the patient”
The generic placeholder “a pressure transducer” with the transitional phrase “to” modified by the functional language “measure the blood pressure of the patient”
In claims 2, 9, and 16
The generic placeholder “a restrictor” without a transitional phrase modified by the functional language “allows a fluid connection between the pressure transducer and the blood sampling portion while isolating the pressure transducer from the blood sampling portion with respect to pressure transmission”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding I, the specification filed 10/30/2018 refers to the blood sampling portion as a “VAMP system” on page 5.
Regarding II, the specification filed 10/30/2018 refers to the pressure transducer as a “disposable pressure transducer” on page 1. 
Regarding III, the specification filed 10/30/2018 refers to the restrictor as being shown in Figs. 8A, 8B, 9 and 10 and described in detail on pages 8-11. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “restrictor allows a fluid connection between the pressure transducer and the blood sampling portion while isolating the pressure transducer from the blood sampling portion with respect to pressure transmission” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no structure explicitly discussed in the specification that allows for the fluid connection between the pressure transducer and the sampling port that also isolates the pressure transducer with 
For the purpose of examination, any suitable structure interpreted as a “restrictor” that connects the two features will also satisfy the limitation of isolating the pressure transmission with respect to pressure transmission. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 14-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeiffer (US 20120330168 A1).
Regarding Claim 1, Pfeiffer discloses an integrated blood sampling-pressure monitoring system to sample blood from a patient and to measure blood pressure of the patient ([0002], device for measuring blood pressure, drawing blood samples from a blood vessel of the patient), comprising:
a pressure transducer ([0049], pressure sensor 13) to measure the blood pressure of the patient ([0049], pressure sensor 13 determines the pressure of the liquid within the lumen of the fluid channel as an indication of the blood pressure of the patient);
a blood sampling portion ([0052], fluid transfer unit 2 comprising blood sample port 26) to sample blood from the patient ([0056], draw a blood sample via the blood sample port 26); and
a restrictor ([0058], flow control unit 20) interposed between the pressure transducer and the blood sampling portion (See Fig. 2, control unit 20 is between pressure transducer 13 and sampling portion 26), the pressure transducer being located closer to the patient than the blood sampling portion along a fluid line when the blood sampling-pressure monitoring system is connected to the patient (See Fig. 2, the patient is connected by catheter unit 1, the pressure transducer 13 is closets to the patient, then the flow control unit 20, and then the sampling port).
Regarding Claim 2, Pfeiffer discloses the integrated blood sampling-pressure monitoring system of claim 1 as described above, wherein the restrictor allows a fluid connection between the pressure transducer and the blood sampling portion while isolating the pressure transducer from the blood sampling portion with respect to pressure transmission ([0058], The flow control unit 20 is designed to permanently allow a rinsing fluid flow though a capillary 21 which has a predetermined flow rate. This implies that the pressure before the flow control unit, including where the pressure transducer 13 is, is independent and isolated from the pressure in the sampling portion because the pressure has no influence of the flow rate through the control unit 20).
Regarding Claim 3, Pfeiffer discloses the integrated blood sampling-pressure monitoring system of claim 1 as described above, wherein the pressure transducer is a disposable pressure transducer ([0079], disposable catheter 1 with integrated pressure sensor 13).
Regarding Claim 4, Pfeiffer discloses the integrated blood sampling-pressure monitoring system of claim 1 as described above, wherein the blood sampling portion comprises a sampling site ([0052], a blood sample port 26), a stopcock valve ([0052], stop cock 28), and a reservoir ([0052], a syringe 27).
Regarding Claim 7, Pfeiffer discloses the integrated blood sampling-pressure monitoring system of claim 1 as described above, wherein the restrictor comprises a check-valve restrictor assembly ([0058], flow control unit includes first check valve 23 and second check valve 22) or a dynamic restrictor.
Regarding Claim 8, Pfeiffer discloses a method for implementing an integrated blood sampling-pressure monitoring system to sample blood from a patient and to measure blood pressure of the patient ([0002], device for measuring blood pressure, drawing blood samples or injecting fluids into a blood vessel of the patient), comprising:
[0009], a blood vessel catheter is provided) a pressure transducer to measure the blood pressure of the patient ([0009], includes a pressure sensor which is arranged at a second end of the catheter tube outside of the patient, wherein the pressure sensor is adapted to sense a pressure of the liquid in the catheter tube as an indication of the blood pressure of a patient);
providing ([0015], a connector is provided for coupling the catheter tube to a unit for drawing blood samples) a blood sampling portion ([0052], fluid transfer unit 2 comprising blood sample port 26) to sample blood from the patient ([0056], draw a blood sample via the blood sample port 26); and
providing ([0016], provide a shut-off valve arranged upstream to the pressure sensor which is adapted to be manually operated for controlling a liquid flow through the catheter tube) a restrictor ([0058], flow control unit 20) interposed between the pressure transducer and the blood sampling portion (See Fig. 2, control unit 20 is between pressure transducer 13 and sampling portion 26), the pressure transducer being located closer to the patient than the blood sampling portion along a fluid line when the blood sampling-pressure monitoring system is connected to the patient (See Fig. 2, the patient is connected by catheter unit 1, the pressure transducer 13 is closets to the patient, then the flow control unit 20, and then the sampling port).
Regarding Claim 9, Pfeiffer discloses the integrated blood sampling-pressure monitoring system of claim 8 as described above, wherein the restrictor allows a fluid connection between the pressure transducer and the blood sampling portion while isolating the pressure transducer from the blood sampling portion with respect to pressure transmission ([0058], The flow control unit 20 is designed to permanently allow a rinsing fluid flow though a capillary 21 which has a predetermined flow rate. This implies that the pressure before the flow control unit, including where the pressure transducer 13 is, is independent and isolated from the pressure in the sampling portion because the pressure has no influence of the flow rate through the control unit 20).
[0079], disposable catheter 1 with integrated pressure sensor 13).
Regarding Claim 11, Pfeiffer discloses the method of claim 8 as described above, wherein the blood sampling portion comprises a sampling site ([0052], a blood sample port 26), a stopcock valve ([0052], stop cock 28), and a reservoir ([0052], a syringe 27).
Regarding Claim 14, Pfeiffer discloses the method of claim 8 as described above, wherein the restrictor comprises a check-valve restrictor assembly ([0058], flow control unit includes first check valve 23 and second check valve 22) or a dynamic restrictor.
Regarding Claim 15, Pfeiffer discloses a blood pressure measurement system for an integrated blood sampling- pressure monitoring system ([0002], device for measuring blood pressure, drawing blood samples from a blood vessel of the patient) that includes a blood sampling portion to sample blood from a patient ([0052], fluid transfer unit 2 comprising blood sample port 26) and that measures a patient's blood pressure ([0049], pressure sensor 13 determines the pressure of the liquid within the lumen of the fluid channel as an indication of the blood pressure of the patient), the blood pressure measurement system comprising:
a pressure transducer ([0049], pressure sensor 13) to measure the blood pressure of the patient ([0049], pressure sensor 13 determines the pressure of the liquid within the lumen of the fluid channel as an indication of the blood pressure of the patient); and
a restrictor coupled to the pressure transducer (See Fig. 2, pressure transducer 13 and restrictor 20 are coupled), wherein the patient, the pressure transducer, and the blood sampling portion are connected by a fluid line ([0049], a pressure sensor 13 is coupled to the lumen of the fluid channel within the catheter unit 1. While in use, the catheter is in fluid connection with the patient. The blood flows from the catheter to the blood sampling port, so the two must be in fluid connection) and 
[0058], flow control unit 20) is interposed between the pressure transducer and the blood sampling portion (See Fig. 2, control unit 20 is between pressure transducer 13 and sampling portion 26), the pressure transducer being located closer to the patient than the blood sampling portion along a fluid line when the blood sampling-pressure monitoring system is connected to the patient (See Fig. 2, the patient is connected by catheter unit 1, the pressure transducer 13 is closets to the patient, then the flow control unit 20, and then the sampling port).
Regarding Claim 16, Pfeiffer discloses the integrated blood sampling-pressure monitoring system of claim 15 as described above, wherein the restrictor allows a fluid connection between the pressure transducer and the blood sampling portion while isolating the pressure transducer from the blood sampling portion with respect to pressure transmission ([0058], The flow control unit 20 is designed to permanently allow a rinsing fluid flow though a capillary 21 which has a predetermined flow rate. This implies that the pressure before the flow control unit, including where the pressure transducer 13 is, is independent and isolated from the pressure in the sampling portion because the pressure has no influence of the flow rate through the control unit 20).
Regarding Claim 17, Pfeiffer discloses the blood pressure measurement system of claim 15 as described above, wherein the pressure transducer is a disposable pressure transducer ([0079], disposable catheter 1 with integrated pressure sensor 13).
Regarding Claim 18, Pfeiffer discloses the blood pressure measurement system of claim 15 as described above, wherein the blood sampling portion comprises a sampling site ([0052], a blood sample port 26), a stopcock valve ([0052], stop cock 28), and a reservoir ([0052], a syringe 27).
Regarding Claim 21, Pfeiffer discloses the blood pressure measurement system of claim 15 as described above, wherein the restrictor comprises a check-valve restrictor assembly ([0058], flow control unit includes first check valve 23 and second check valve 22) or a dynamic restrictor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 20120330168 A1) as applied to claims 1, 8 and, 15 above, and further in view of Vad (US 20100069851 A1).

However, Pfeiffer does not explicitly disclose wherein the pressure transducer is part of a pressure transducer assembly that further comprises a hardware filter that removes pressure waveform distortions. Vad teaches a device for pressure detection wherein a pressure transducer ([0052], pressure transducer 205) is part of a pressure transducer assembly ([0032], Inside the external housing 200, the device may include a pressure transducer 205…and any necessary intermediate circuitry 230 such as a filter) that further comprises a hardware filter ([0057], intermediate circuitry 230 may be a filter) that removes pressure waveform distortions ([0057], A filter may be used to reduce any system noise which may compromise the pressure transducer signal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure transducer disclosed by Pfeiffer to include a filter as taught by Vad to reduce noise which could compromise the pressure transducer signal. One of ordinary skill in the art would recognize that applying the known technique of a hardware filter taught by Vad to the system of Pfeiffer would yield only the predictable result of reducing noise. 
Regarding Claim 12, Pfeiffer discloses the method of claim 8 as described above.
However, Pfeiffer does not explicitly disclose wherein the pressure transducer is part of a pressure transducer assembly that further comprises a hardware filter that removes pressure waveform distortions. Vad teaches a device for pressure detection wherein a pressure transducer ([0052], pressure transducer 205) is part of a pressure transducer assembly ([0032], Inside the external housing 200, the device may include a pressure transducer 205…and any necessary intermediate circuitry 230 such as a filter) that further comprises a hardware filter ([0057], intermediate circuitry 230 may be a filter) that removes pressure waveform distortions ([0057], A filter may be used to reduce any system noise which may compromise the pressure transducer signal). It would have been obvious to one having ordinary 
Regarding Claim 19, Pfeiffer discloses the blood pressure measurement system of claim 15 as described above.
However, Pfeiffer does not explicitly disclose wherein the pressure transducer is part of a pressure transducer assembly that further comprises a hardware filter that removes pressure waveform distortions. Vad teaches a device for pressure detection wherein a pressure transducer ([0052], pressure transducer 205) is part of a pressure transducer assembly ([0032], Inside the external housing 200, the device may include a pressure transducer 205…and any necessary intermediate circuitry 230 such as a filter) that further comprises a hardware filter ([0057], intermediate circuitry 230 may be a filter) that removes pressure waveform distortions ([0057], A filter may be used to reduce any system noise which may compromise the pressure transducer signal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure transducer disclosed by Pfeiffer to include a filter as taught by Vad to reduce noise which could compromise the pressure transducer signal. One of ordinary skill in the art would recognize that applying the known technique of a hardware filter taught by Vad to the system of Pfeiffer would yield only the predictable result of reducing noise.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 20120330168 A1) as applied to claims 1, 8 and, 15 above, and further in view of Wine (WO 2017105397 A1) and Iverson (Understanding the phlebostatic axis). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 6, Pfeiffer discloses the integrated blood sampling-pressure monitoring system of claim 1 as described above.
However, Pfeiffer does not disclose wherein the pressure transducer is fixed to an arm of the patient and positioned at approximately a same height as a phlebostatic axis of the patient. Wine teaches a medical device wherein a pressure transducer ([0091], connector 260 with transducer 110 (e.g., an arterial blood pressure transducer module) is fixed to the patient ([0053], The clip and transducer are configured to attach to a variety of different objects, such as but not limited to clothing) and positioned at approximately a same height as a phlebostatic axis of the patient ([0058], a clip with an alignment device (e.g., an alignment laser) to facilitate the appropriate placement of a transducer (e.g., a reusable or a disposable pressure transducer) at the phlebostatic axis). While Wine does not explicitly disclose that the transducer is fixed to the arm of the patient, one of ordinary skill in the art would understand that combining the functionality of attaching the transducer to clothing with the limitation of appropriately placing the transducer at a highs of the phlebostatic axis would yield the Iversen).
	Regarding Claim 13, Pfeiffer discloses the method of claim 8 as described above.
However, Pfeiffer does not disclose wherein the pressure transducer is fixed to an arm of the patient and positioned at approximately a same height as a phlebostatic axis of the patient. Wine teaches a medical device wherein a pressure transducer ([0091], connector 260 with transducer 110 (e.g., an arterial blood pressure transducer module) is fixed to the patient ([0053], The clip and transducer are configured to attach to a variety of different objects, such as but not limited to clothing) and positioned at approximately a same height as a phlebostatic axis of the patient ([0058], a clip with an alignment device (e.g., an alignment laser) to facilitate the appropriate placement of a transducer (e.g., a reusable or a disposable pressure transducer) at the phlebostatic axis). While Wine does not explicitly disclose that the transducer is fixed to the arm of the patient, one of ordinary skill in the art would understand that combining the functionality of attaching the transducer to clothing with the limitation of appropriately placing the transducer at a highs of the phlebostatic axis would yield the predictable result of fixing the clip with the transducer on the arm part of piece of clothing of the patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the transducer disclosed by Pfeiffer to be fixed on the arm as taught by Wine to ensure the accuracy of the various pressure readings (Iversen).
Regarding Claim 20, Pfeiffer discloses the blood pressure measurement system of claim 15 as described above.
However, Pfeiffer does not disclose wherein the pressure transducer is fixed to an arm of the patient and positioned at approximately a same height as a phlebostatic axis of the patient. Wine [0091], connector 260 with transducer 110 (e.g., an arterial blood pressure transducer module) is fixed to the patient ([0053], The clip and transducer are configured to attach to a variety of different objects, such as but not limited to clothing) and positioned at approximately a same height as a phlebostatic axis of the patient ([0058], a clip with an alignment device (e.g., an alignment laser) to facilitate the appropriate placement of a transducer (e.g., a reusable or a disposable pressure transducer) at the phlebostatic axis). While Wine does not explicitly disclose that the transducer is fixed to the arm of the patient, one of ordinary skill in the art would understand that combining the functionality of attaching the transducer to clothing with the limitation of appropriately placing the transducer at a highs of the phlebostatic axis would yield the predictable result of fixing the clip with the transducer on the arm part of piece of clothing of the patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the transducer disclosed by Pfeiffer to be fixed on the arm as taught by Wine to ensure the accuracy of the various pressure readings (Iversen).
Claims 6, 13, and 20 are also rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 20120330168 A1) as applied to claims 1, 8 and, 15 above, and further in view of Walsh (US 20050137496 A1). 
Regarding Claim 6, Pfeiffer discloses the integrated blood sampling-pressure monitoring system of claim 1 as described above.
However, Pfeiffer does not disclose wherein the pressure transducer is fixed to an arm of the patient and positioned at approximately a same height as a phlebostatic axis of the patient. Walsh teaches a medical device wherein a pressure transducer ([0015], transducer) is fixed to the patient and positioned at approximately a same height as a phlebostatic axis of the patient ([0015], the apparatus accurately secures the transducer at a desired location, e.g., the phlebostatic axis (midchest)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Walsh [0015]).
	Regarding Claim 13, Pfeiffer discloses the method of claim 8 as described above.
However, Pfeiffer does not disclose wherein the pressure transducer is fixed to an arm of the patient and positioned at approximately a same height as a phlebostatic axis of the patient. Walsh teaches a medical device wherein a pressure transducer ([0015], transducer) is fixed to the patient and positioned at approximately a same height as a phlebostatic axis of the patient ([0015], the apparatus accurately secures the transducer at a desired location, e.g., the phlebostatic axis (midchest)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the transducer disclosed by Pfeiffer to be fixed on the arm as taught by Walsh to reduce the likelihood of inaccurate measurements due to improper positioning of the transducer (Walsh [0015]).
Regarding Claim 20, Pfeiffer discloses the blood pressure measurement system of claim 15 as described above.
However, Pfeiffer does not disclose wherein the pressure transducer is fixed to an arm of the patient and positioned at approximately a same height as a phlebostatic axis of the patient. Walsh teaches a medical device wherein a pressure transducer ([0015], transducer) is fixed to the patient and positioned at approximately a same height as a phlebostatic axis of the patient ([0015], the apparatus accurately secures the transducer at a desired location, e.g., the phlebostatic axis (midchest)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the transducer disclosed by Pfeiffer to be fixed on the arm as taught by Walsh to reduce the likelihood of inaccurate measurements due to improper positioning of the transducer (Walsh [0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791            

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791